




[peabodylogoa03.jpg]                            
PEABODY ENERGY
Peabody Plaza
701 Market Street
St. Louis, MO 63101-1826
314.342.3400



January 27, 2015




Private and Confidential
Mr. Glenn Kellow


Dear Glenn:


Congratulations on your promotion to the position of President and Chief
Executive Officer-elect effective January 22, 2015.


Base Salary - Effective February 1, 2015, your new base salary will be $950,000.


Annual Incentive - You are eligible to participate in the 2015 Corporate Annual
Incentive Plan. Your target level will increase to 110% of your base salary,
with an opportunity of up to 220% based upon achievement above the Company’s
targeted goals. The Plan is tied to the Company meeting its annual financial
goals as well as your individual performance.


Long-Term Incentive Plan - You are eligible for participation in Peabody’s
Long-Term Incentive Plan with an opportunity valued at 375% of your base salary.
The award is reviewed periodically and adjustments may be made as deemed
appropriate by the Board of Directors.


Benefits - You remain eligible for Peabody’s National Benefit Plans.


Glenn, I believe your skills and experience will help us continue to improve our
operations and will further strengthen our industry-leading operating and market
positions while adding value to our business.


On behalf of the Board of Directors and Peabody’s shareholders, congratulations
on this most significant appointment.


Sincerely,




/s/ William A. Coley


William A. Coley
Compensation Committee Chair




